PER CURIAM.
Kevin M. Ballance appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint for failure to state a claim under 28 U.S.C. § 1915A(b)(l) (2000). We have reviewed the record and find that this appeal is frivolous. Accordingly, we dismiss the appeal on the reasoning of the district court. See Ballance v. True, No. CA-03-1263-AM (E.D.Va. Oct. 17, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED